UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDEDSEPTEMBER 30, 2008 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO ALTAIR NANOTECHNOLOGIES INC. (Exact name of registrant as specified in its charter) Canada 1-12497 33-1084375 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 204 Edison Way Reno, Nevada89502 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code:(775) 856-2500 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES xNO o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company.See the definitions of “accelerated filer”, “large accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act): YESoNO x As of October 31, 2008 the registranthad 93,143,271 Common Shares outstanding. PART I - FINANCIAL INFORMATION Item 1. Financial Statements ALTAIR NANOTECHNOLOGIES INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Expressed in United States Dollars) (Unaudited) September 30, December 31, 2008 2007 ASSETS Current Assets Cash and cash equivalents $ 23,730,560 $ 50,146,117 Accounts receivable, net 1,404,567 1,317,819 Stock subscription receivable 10,000,000 - Notes receivable from related party - 1,638,510 Product inventories 98,112 - Prepaid expenses and other current assets 406,860 799,387 Total current assets 35,640,099 53,901,833 Investment in Available for Sale Securities 3,152,294 4,564,814 Property, Plant and Equipment, net 14,731,906 14,548,837 Patents, net 656,822 720,433 Other Assets 622,718 122,718 Total Assets $ 54,803,839 $ 73,858,635 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Trade accounts payable $ 1,155,972 $ 7,814,037 Accrued salaries and benefits 1,910,307 2,239,110 Accrued warranty 59,088 2,915,990 Accrued liabilities 542,284 759,644 Note payable, current portion 600,000 600,000 Total current liabilities 4,267,651 14,328,781 Note Payable, Long-Term Portion 600,000 1,200,000 Minority Interest in Subsidiary 1,153,214 1,369,283 Stockholders' Equity Common stock, no par value, unlimited shares authorized; 93,128,271 and 84,068,377 shares issued and outstanding at September 30, 2008 and December 31, 2007 170,010,743 163,780,176 Common stock subscribed 10,000,000 - Additional paid in capital 5,547,564 5,489,604 Accumulated deficit (134,883,533 ) (111,823,809 ) Accumulated other comprehensive loss (1,891,800 ) (485,400 ) Total Stockholders' Equity 48,782,974 56,960,571 Total Liabilities and Stockholders' Equity $ 54,803,839 $ 73,858,635 See notes to the unaudited condensed consolidated financial statements. 2 ALTAIR NANOTECHNOLOGIES INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Expressed in United States Dollars) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2008 2007 2008 2007 Revenues Product sales $ 166,325 $ 1,864,330 $ 554,862 $ 3,797,333 Commercial collaborations 128,417 980,478 1,641,948 2,062,550 Contracts and grants 1,506,873 525,326 2,576,801 1,717,051 Total revenues 1,801,615 3,370,134 4,773,611 7,576,934 Operating Expenses Cost of sales - product 59,340 2,083,729 138,374 4,486,467 Cost of sales – warranty and inventory reserves - - (2,864,837 ) - Research and development 3,320,181 4,423,159 13,689,739 10,659,356 Sales and marketing 660,817 519,464 2,096,087 1,309,230 Notes receivable extinguishment - - 1,721,919 - Settlement and release 3,605,294 - 3,605,294 - General and administrative 2,755,477 2,385,871 8,458,592 7,597,903 Depreciation and amortization 723,371 506,970 1,936,722 1,412,019 Total operating expenses 11,124,480 9,919,193 28,781,890 25,464,975 Loss from Operations (9,322,865 ) (6,549,059 ) (24,008,279 ) (17,888,041 ) Other (Expense) Income Interest expense (22,823 ) (33,402 ) (73,077 ) (99,902 ) Interest income 179,834 214,841 810,228 850,879 (Loss)/gain on foreign exchange (609 ) 892 (4,665 ) 607 Total other (expense) income, net 156,402 182,331 732,486 751,584 Loss from continuing operations before minority interests’ share (9,166,463 ) (6,366,728 ) (23,275,793 ) (17,136,457 ) Less:Minority interests’ share 55,497 236,518 216,069 394,198 Net Loss $ (9,110,966 ) $ (6,130,210 ) $ (23,059,724 ) $ (16,742,259 ) Loss per common share - Basic and diluted $ (0.11 ) $ (0.09 ) $ (0.27 ) $ (0.24 ) Weighted average shares - Basic and diluted 84,635,878 70,023,935 84,448,743 69,741,148 See notes to the unaudited condensed consolidated financial statements. 3 ALTAIR NANOTECHNOLOGIES INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY AND COMPREHENSIVE LOSS (Expressed in United States Dollars) (Unaudited) Accumulated Other Additional Compre- Common Stock Paid In Accumulated hensive Shares Amount Capital Deficit Loss Total Balance, January 1, 2008 84,068,377 $ 163,780,176 $ 5,489,604 $ (111,823,809 ) $ (485,400 ) $ 56,960,571 Comprehensive loss: Net loss - - - (23,059,724 ) - (23,059,724 ) Other comprehensive loss (1,406,400 ) (1,406,400 ) Comprehensive loss (24,466,124 ) Share-based compensation 193,713 1,186,511 57,960 - - 1,244,471 Exercise of stock options 324,211 509,438 - - - 509,438 Exercise of warrants 400,224 752,114 - - - 752,114 Recovery of short swing profits 177,210 - - - 177,210 Common stock subscribed 5,882,353 10,000,000 - - - 10,000,000 Issuance of restricted stock 141,746 - Issuance of common stock 2,117,647 3,605,294 - - - 3,605,294 Balance, September 30, 2008 93,128,271 $ 180,010,743 $ 5,547,564 $ (134,883,533 ) $ (1,891,800 ) $ 48,782,974 See notes to the unaudited condensed consolidated financial statements. 4 ALTAIR NANOTECHNOLOGIES INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Expressed in United States Dollars) (Unaudited) Nine Months Ended September 30, 2008 2007 Cash flows from operating activities: Net loss $ (23,059,724 ) $ (16,742,259 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 1,936,722 1,412,019 Minority interest in operations (216,069 ) (394,198 ) Securities received in payment of license fees - (13,580 ) Share-based compensation 1,244,471 2,563,528 Loss on disposal of fixed assets 95,967 - Settlement and release 3,605,294 - Accrued interest on notes receivable (83,409 ) (46,733 ) Changes in operating assets and liabilities: Accounts receivable, net (86,748 ) (114,553 ) Accounts receivable from related party, net - 133,501 Notes receivable from related party 1,721,919 (1,215,703 ) Product inventories (98,112 ) (1,018,718 ) Prepaid expenses and other current assets 392,527 (129,608 ) Other assets (500,000 ) 5,061 Trade accounts payable (6,679,863 ) 219,137 Accrued salaries and benefits (328,803 ) 981,691 Accrued warranty (2,856,902 ) - Accrued liabilities (217,362 ) 243,803 Net cash used in operating activities (25,130,092 ) (14,116,612 ) Cash flows from investing activities: Sale of available for sale securities - 33,675,000 Interest on available for sale securities 6,121 (23,041,630 ) Purchase of property and equipment (2,130,348 ) (2,959,244 ) Net cash (used in) provided byinvesting activities (2,124,227 ) 7,674,126 (continued) 5 ALTAIR NANOTECHNOLOGIES INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Expressed in United States Dollars) (Unaudited) Nine Months Ended September 30, 2008 2007 Cash flows from financing activities: Issuance of common shares for cash - 3,000,000 Proceeds from exercise of stock options 509,438 118,824 Proceeds from exercise of warrants 752,114 91,800 Proceeds from recovery of short swing profits 177,210 - Payment of notes payable (600,000 ) (600,000 ) Minority interest - 2,000,000 Net cash provided by financing activities 838,762 4,610,624 Net decrease in cash and cash equivalents (26,415,557 ) (1,831,862 ) Cash and cash equivalents, beginning of period 50,146,117 12,679,254 Cash and cash equivalents, end of period $ 23,730,560 $ 10,847,392 Supplemental disclosures: Cash paid for interest $ 126,000 $ 168,000 Cash paid for income taxes None None Supplemental schedule of non-cash investing and financing activities: For the nine months ended September 30, 2008: - We made property and equipment purchases of $21,798 which are included in trade accounts payable at September 30, 2008. - We had an unrealized loss on available for sale securities of $1,406,400. - We issued 143,079 shares of restricted stock to employees and directors having a fair value of approximately $302,597 for which no cash will be received. - We issued 2,117,647 shares of stock as a settlement and release of all known claims to Al Yousuf, LLC having a fair value of $3,605,294 for which no cash will be received. - We received a subscription for 5,882,353 shares of common stock in exchange for $10,000,000 which was received after the end of the current reporting period. For the nine months ended September 30, 2007: - We made property and equipment purchases of $313,716, which are included in trade accounts payable at September 30, 2007. - We had an unrealized loss on available for sale securities of $307,200. - We issued 75,575 shares of restricted stock to employees having a fair value of approximately $237,000 for which no cash will be received. - We received 1,000,000 shares of common stock valued at $106,518 in connection with the Phoenix Motorcars, Inc. January 2007 purchase agreement.The investment was recorded as an offset to deferred revenue. (concluded) See notes to the unaudited condensed consolidated financial statements. 6 ALTAIR NANOTECHNOLOGIES INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 1. Basis of Preparation of Consolidated Financial Statements These unaudited interim condensed consolidated financial statements of Altair Nanotechnologies Inc. and its subsidiaries (collectively, “Altair” “we” or the “Company”) have been prepared in accordance with the rules and regulations of the United States Securities and Exchange Commission (the “Commission”).Such rules and regulations allow the omission of certain information and footnote disclosures normally included in financial statements prepared in accordance with accountingprinciples generally accepted in the United States of America, so long as the statements are not misleading.In the opinion of Company management, these consolidated financial statements and accompanying notes contain all adjustments (consisting of only normal recurring items) necessary to present fairly the financial position and results of operations for the periods shown.These unaudited interimcondensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto contained in ourAnnual Report on Form 10-K for the year ended December 31, 2007, as filed with the Commission on March 14, 2008. The results of operations for the nine-month period ended September30, 2008are not necessarily indicative of the results to be expected for the full year. Note 2. Summary of Significant Accounting Policies Cash, Cash Equivalents and Investment in Available for Sale Securities (short-term) - Cash and cash equivalents consist principally of bank deposits and institutional money market funds.Short-term investments that are highly liquid have insignificant interest rate risk and maturities of 90 days or less are classified as cash and cash equivalents.Investments that do not meet the definition of cash equivalents are classified as held-to-maturity or available-for-sale. Our cash balances are maintained in bank accounts that are insured by the Federal Deposit Insurance Corporation (“FDIC”) up to a maximum of $100,000.At September 30, 2008 there were no cash deposits in excess of FDIC insurance, and at December 31, 2007, there were $8.7 million in cash deposits in excess of FDIC insurance. Investment in Available for SaleSecurities (long-term) - Available for sale securities(long-term)includes publiclytraded equity investments that are classified as available for sale and recorded at market using the specific identification method.Unrealized gains and losses (except for other than temporary impairments) arerecorded in other comprehensive loss, which is reported as a component of stockholders’ equity.We evaluate our investments on a quarterly basis to determine if a potential other than temporary impairment exists.Our evaluation considers the investees’ specific business conditions as well as general industry and market conditions. Accumulated Other Comprehensive Loss - Accumulated other comprehensive loss consists entirely of unrealized losson theinvestment in available for sale securities.The components of comprehensive loss for the nine-month periods ended September 30, 2008 and 2007are as follows: Nine months ended September 30, 2008 2007 Net loss $ 23,059,724 $ 16,742,259 Unrealized loss on investment in available for sale securities 1,406,400 307,200 Comprehensive loss $ 24,466,124 $ 17,049,459 7 Long-Lived Assets - We evaluate the carrying value of long-term assets, including intangible assets, when events or circumstance indicate the existence of a possible impairment, based on projected undiscounted cash flows, and recognize impairment when such cash flows will be less than the carrying values.Measurement of the amounts of impairments, if any, is based upon the difference between carrying value and fair value.Events or circumstances that could indicate the existence of a possible impairment include obsolescence of the technology, an absence of market demand for the product, and/or continuing technology rights protection. Deferred Income Taxes - We use the asset and liability approach for financial accounting and reporting for income taxes.Deferred income taxes are provided for temporary differences on the basis of assets and liabilities as reported for financial statement purposes and income tax purposes. We have recorded a valuation allowance against all net deferred tax assets.The valuation allowance reduces deferred tax assets to an amount that represents management’s best estimate of the amount of such deferred tax assets that more likely than not will be realized. Revenue Recognition - We recognize revenue when persuasive evidence of an arrangement exists, delivery has occurred or service has been performed, the fee is fixed and determinable, and collectability is probable. Our revenues were derived from product sales, commercial collaborations and contracts and grants. Revenue from product sales is recognized upon delivery of the product, unless specific contractual terms dictate otherwise.Based on the specific terms and conditions of each contract/grant, revenues are recognized on a time and materials basis, a percentage of completion basis and/or a completed contract basis.Revenue under contracts based on time and materials is recognized at contractually billable rates as labor hours and expenses are incurred.Revenue under contracts based on a fixed fee arrangement is recognized based on various performance measures, such as stipulated milestones. As these milestones are achieved, revenue is recognized.
